NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD SCOTT KINDRED,                          No. 19-17189

                Plaintiff-Appellant,            D.C. No. 1:14-cv-01652-AWI-JDP

 v.
                                                MEMORANDUM*
MARISA BIGOT; KENNETH BELL,

                Defendants-Appellees,

and

CLIFF ALLENBY; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Civil detainee Richard Scott Kindred appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his action alleging violations of his First Amendment right

to free exercise of his Native American religious beliefs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Jones v. Williams, 791 F.3d 1023,

1030 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment on Kindred’s free

exercise claims because Kindred failed to raise a genuine dispute of material fact

as to whether defendants’ actions substantially burdened the practice of his religion

or whether the regulations at issue were not reasonably related to a legitimate

penological interest. See Turner v. Safley, 482 U.S. 78, 89-90 (1987) (factors for

determining whether a prison regulation is reasonably related to a legitimate

penological interest); Jones, 791 F.3d at 1031-32 (defining substantial burden for

purposes of the Free Exercise Clause).

      Contrary to Kindred’s contention, the district court did not err in applying

the Turner factors to him as a civil detainee. See, e.g., Hydrick v. Hunter, 500 F.3d

978, 991 (9th Cir. 2007), cert. granted, judgment vacated on other grounds, 556

U.S. 1256 (2009).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2